  Case 17-36597         Doc 36     Filed 11/13/18 Entered 11/13/18 11:18:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36597
         TAISHA JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/11/2017.

         2) The plan was confirmed on 04/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/10/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36597         Doc 36      Filed 11/13/18 Entered 11/13/18 11:18:47                     Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $2,059.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                     $2,059.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $1,398.15
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $98.84
    Other                                                                   $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,518.75

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF REVENU Unsecured          300.00        244.00           244.00           0.00       0.00
COMENITY CAPITAL BANK           Unsecured         305.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured      1,200.00            NA               NA            0.00       0.00
COOK COUNTY CLERK               Secured       11,015.43            NA               NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA       9,531.53         9,531.53          90.00       0.00
DIRECTV LLC                     Unsecured            NA         599.22           599.22           0.00       0.00
DIVERSIFIED CONSULTANTS INC     Unsecured         599.00           NA               NA            0.00       0.00
DPT TREASURY                    Unsecured     25,247.00            NA               NA            0.00       0.00
FEDERAL EMERGENCY MGMT (FEMA Unsecured               NA     19,636.73        19,636.73            0.00       0.00
FEDERAL EMERGENCY MGMT (FEMA Unsecured               NA     19,096.24        19,096.24            0.00       0.00
FIFTH THIRD BANK                Unsecured      1,500.00            NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured             NA         603.00           603.00           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured          600.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       1,668.50       1,677.48         1,677.48           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA           7.86             7.86           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       10,645.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           508.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured          7,550.00     18,331.65        18,331.65         352.33      97.92
JEFFERSON CAPITAL SYSTEMS LLC Unsecured        1,287.00       1,287.55         1,287.55           0.00       0.00
NAVIENT SOLUTIONS INC           Unsecured      6,496.00     24,015.15        24,015.15            0.00       0.00
NEW LINE FINANCIAL              Secured       62,950.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING            Secured       62,950.00            NA               NA            0.00       0.00
RECEIVABLES PERFORMANCE         Unsecured         201.00           NA               NA            0.00       0.00
RECOVERY ONE                    Unsecured         300.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY         Unsecured      8,000.00     18,235.90        18,235.90            0.00       0.00
TCF NATIONAL BANK               Unsecured      4,500.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured     28,650.00     59,469.67        59,469.67            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      6,227.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,250.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      1,931.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36597         Doc 36      Filed 11/13/18 Entered 11/13/18 11:18:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $18,331.65            $352.33             $97.92
       All Other Secured                                  $9,531.53             $90.00              $0.00
 TOTAL SECURED:                                          $27,863.18            $442.33             $97.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,677.48                $0.00            $0.00
 TOTAL PRIORITY:                                          $1,677.48                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $143,195.32                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,518.75
         Disbursements to Creditors                               $540.25

TOTAL DISBURSEMENTS :                                                                        $2,059.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
